UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 24, 2010 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7360 Carroll Road, Suite 200 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. We held our Annual Meeting of Stockholders on June 24, 2010 to consider and vote on the matters listed below. The proposals are described in detail in the Proxy Statement filed with the Securities and Exchange Commission on May 14, 2010. The final voting results from the meeting are set forth below. Proposal 1: Election of Directors Based on the following votes, the individuals named below were each elected to serve as our directors until our next annual meeting of stockholders. Name Votes For Votes Withheld Broker Non-Votes Elias Vamvakas Anthony E. Altig Thomas N. Davidson Adrienne L. Graves Paul M. Karpecki Richard L. Lindstrom Donald Rindell Proposal 2: Amendment of the 2002 Stock Option Plan The amendment to the 2002 Stock Option Plan increases the shares reserved thereunder by 800,000 shares. The results of the voting included 5,379,200 votes for, 1,866,498 votes against, 267,140 votes abstained, and 1,590,261 votes were broker non-votes. The amendment was approved. Proposal 3: Ratification of Selection of Independent Auditors The results of the voting included 9,089,419 votes for, 5,014 votes against, and 8,666 votes abstained. The appointment of Ernst & Young LLPwas ratified. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Amended and Restated 2002 Stock Option Plan SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEARLAB CORPORATION By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:July 23, 2010
